

116 HR 4105 IH: Transatlantic Legislators’ Dialogue Enhancement Act
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4105IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mr. Costa (for himself and Mr. Meadows) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize the Transatlantic Legislators’ Dialogue (United States-European Union
			 Interparliamentary Group), and for other purposes.
	
 1.Short titleThis Act may be cited as the Transatlantic Legislators’ Dialogue Enhancement Act. 2.Transatlantic Legislators’ Dialogue (United States-European Union Interparliamentary Group) (a)Establishment and meetings (1)In generalNot to exceed 24 Members of Congress shall be appointed to meet not less than twice annually with representatives of the European Parliament for discussions of common problems in the interest of relations between the United States and the European Union.
 (2)ReferenceThe Members of Congress appointed pursuant to paragraph (1) shall be referred to as the United States Delegation of the Transatlantic Legislators’ Dialogue (United States-European Union Interparliamentary Group).
 (b)Appointment and membersOf the Members of Congress appointed for purposes of this section— (1)half shall be appointed by the Speaker of the House of Representatives, in consultation with the minority leader of the House, from among Members of the House (not less than 4 of whom shall be members of the Committee on Foreign Affairs); and
 (2)half shall be appointed by the President Pro Tempore of the Senate, upon recommendations of the majority and minority leaders of the Senate, from among Members of the Senate (not less than 4 of whom shall be members of the Committee on Foreign Relations) unless the majority and minority leaders of the Senate determine otherwise.
				(c)Chairperson and ranking member
 (1)HouseThe Chair and Vice Chair of the House Group shall be designated by the Speaker of the House of Representatives, in consultation with the minority leader of the House.
 (2)SenateThe President Pro Tempore of the Senate shall designate the Chair or Vice Chair of the Senate group of the United States Delegation.
 (d)ReportThe United States group shall submit to the Congress a report for each fiscal year for which an appropriation is made for the United States Delegation, which shall include its expenditures under such appropriation.
			